DIETZEN, Judge
(dissenting).
I respectfully dissent. This is a case of statutory interpretation, which we review de novo. Brookfield Trade Ctr., Inc. v. County of Ramsey, 584 N.W.2d 390, 393 (Minn.1998). Yet “[w]hen the meaning of a statute is doubtful, courts should give great weight to a construction placed upon it by the Department charged with its administration.” Mammenga v. State Dept. of Human Servs., 442 N.W.2d 786, 792 (Minn.1989) (quotation omitted).
Relator claims that he is entitled to line-of-duty disability benefits because he was exposed to a hostile work environment over a period of. months, and that his supervisor’s unfair and vindictive behavior caused his depression. The Public Employees Retirement Association of Minnesota (PERA) board reviewed the entire record and denied relator’s application for line-of-duty benefits. In so doing, the PERA board adopted and incorporated by reference the PERA Staffs August 30, 2004 Fact Sheet and exceptions to the ALJ report. The PERA Staff found that: (1) relator’s problems were a result of “personnel changes, office reorganization and his interaction with his supervisor, ... not because of his duties as a deputy sheriff, as outlined in the job description for that position”; and (2) relator’s “reaction to routine personnel policies implemented by [the sheriffs office] were the basis for his depression, not the duties of the position itself.” The staff did not find that relator’s problems were incurred as a result of following the directives of his supervisor.
Two reasons support my dissent. First, the statute in question limits coverage to an “act of duty.” The PERA, statute in pertinent part reads: ' '
*582A member of the police ... who becomes disabled and physically unfit to perform duties as a police officer ... as a direct result of an injury, sickness, or other disability incurred in or arising out of any act of duty, which has or is expected to render the member physically or mentally unable to perform the duties as a police officer ... for a period of at least one year, shall receive disability benefits during the period of disability-
Minn.Stat. § 353.656, subd. 1 (2004) (emphasis added). The purpose of all statutory interpretation is to discern the intention of the legislature. Id. § 645.16. Minnesota law does not define “act of duty.” Therefore, the words and phrases must be construed according to their common meaning unless they have otherwise acquired a technical or special meaning. Id. § 645.08(1).
“Act,” among other possibilities, is defined as “[sjomething done or performed; a deed.” The American Heritage Dictionary 16 (4th ed. 2000). Thus, an act is a task or deed that is affirmatively done or performed. “Duty” in this context is “[a] service, function, or task assigned to one, especially in the armed forces: hazardous duty.” Id. at 557 (emphasis in original). Hence, the phrase an “act of duty” requires two things: (1) the performance of a task or deed; and (2) that the task or deed must involve an activity that the employee had some obligation to perform or must otherwise be integral to the responsibilities that he or she was assigned to perform. This interpretation is supported by the statutory canons of construction for two reasons. First, it interprets “act of duty” according to its plain and ordinary meaning. Minn.Stat. § 645.08(1). Second, the interpretation gives meaning to all of the words in the phrase “act of duty.” See id.
Under the majority’s interpretation, the statute would extend line-of-duty disability benefits to everything that occurred at the workplace. It is hard to conceive of anything that is not covered under the majority’s reasoning. Such an interpretation would provide broader coverage than the Worker’s Compensation Act, and without any requirement of causation. And it may extend to activities normally considered outside the course and scope of employment. But the statutory language “act of duty” clearly indicates a legislative intent to provide limited coverage. Consequently, the term “act of duty” must be read as a limitation on the ability to recover line-of-duty benefits to only those claims where the applicant was performing a task or deed that the applicant had some duty to perform.3
This case is distinguishable from In re Hildebrandt, 701 N.W.2d 293, 298 (Minn.App.2005). In Hildebrandt, the relator was a 911 operator who experienced severe anxiety and depression from fielding an emergency call. See id. at 295-96. Under those facts, this court held the relator was entitled to similar duty-related disability benefits. Id. at 301. Clearly, fielding the 911 call was an act of duty integral to the relator’s performance as an operator. Here, the mere exposure to a perceived hostile work environment is not an “act of duty”: there is no act, such as *583fielding a 911 call, or duty, such as aiding a citizen in an emergency situation.
Second, relator fails to meet his burden of demonstrating that his depression arose from any “act of duty.” In re Application of Allers, 533 N.W.2d 646, 652 (Minn.App.1995), review denied (Minn. Aug. 30,1995). The PERA board found that relator did not do anything; he was simply exposed to a situation he perceived as hostile. The board found that relator’s reaction to routine personnel policies caused his depression. Based on these findings, the board determined that relator must show more than his subjective feelings in order to qualify for these benefits. The board’s determination is entitled to deference. Mammenga, 442 N.W.2d at 792. Relator does not present evidence to demonstrate he performed any “act of duty” which gave rise to his depression. Without such proof, the board properly refused to base benefits solely upon relator’s perception.

. Even if there is some question as to the meaning of "act of duty,” the benefit of the doubt should be resolved in favor of the PERA Board’s interpretation of the statute. See Mammenga, 442 N.W.2d at 792. The PERA Board determined that a disability allegedly resulting from a hostile work environment is not a disability incurred in or arising out of any "act of duty.” This determination predicated on the board’s reading of the statute and is entitled to deference.